Citation Nr: 1040025	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease, 
status post-spinal fusion.  

2.  Entitlement to service connection for spondylosis of the 
cervical spine, status post-cervical decompression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.

This matter is on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Veteran testified before the undersigned Veterans Law Judge 
in July 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in September 2008.  For the 
reasons listed below, further development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).  In this case, the Board determines that further 
development is necessary before the merits of the claim may be 
addressed.

Specifically, pursuant to the Board's remand of these issues in 
September 2008, the Veteran was afforded a VA examination in 
order to determine the nature and etiology of any disorders to 
the cervical or thoracolumbar spine.  As part of this 
examination, the examiner was asked to provide an opinion as to 
whether it was at least as likely as not (i.e. a 50 percent 
probability or greater) that any disorder to the cervical or 
thoracolumbar spine was attributable to the Veteran's active duty 
service and, most specifically, to a motor vehicle accident he 
experienced in March 1971.  The record is sparse with regard to 
the Veteran's in-service injuries.  His service discharge 
examination indicated that he had suffered fractures of the 
pelvis and right tibia.  A January 1987 private treatment report 
(prepared several years prior to his claim for benefits) notes 
that the Veteran complained of injuring his back in that motor 
vehicle accident.

After a review of the claims file and an examination of the 
Veteran in May 2010, a VA examiner diagnosed cervical myelopathy, 
status post cervical decompression, as well as a chronic lumbar 
strain with spondylolysis and spondylolisthesis, status post-
lumbar decompression.  However, the examiner stated that she was 
unable to comment on whether the Veteran's spine disorders were 
attributable to active duty "without resorting to conjecture."  
In making this comment, she noted that the Veteran's injuries in 
1971 were limited to his pelvis and tibia, and his spinal 
surgeries were 20 years after the fact.  

The Court of Appeals for Veterans Claims has recently set forth 
guidelines under which the Board may accept an inconclusive VA 
medical report.  In general, the Court stated, it must be clear 
on the record that the inability to opine on questions of 
diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at after 
all due diligence in seeking relevant medical information that 
may have bearing on the requested opinion.  Jones v. Shinseki, 23 
Vet. App. 382, 389-90 (2010) 

Instead, the Court explained, the reasons why an opinion cannot 
be provided may be due to, for example, the lack of examiner 
expertise in the field or the need for additional testing.  Thus, 
before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion, or the basis must otherwise be 
apparent in the Board's review of the evidence.  Id.; see also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  Jones, 23 
Vet. App. 382, 90 (2010), citing Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2008).  Therefore, it must be clear, from 
either the examiner's statements, or the Board decision, that the 
examiner has indeed considered "all procurable and assembled 
data" by obtaining all tests and records that might reasonably 
illuminate the medical analysis.  Conversely, when the record 
leaves this issue in doubt, it is the Board's duty to remand for 
further development.

In this case, the Board finds that the examiner's statement that 
an opinion may not be provided without resorting to conjecture is 
not sufficiently supported by a thorough rationale.  
Specifically, while the examiner noted that the Veteran's 
injuries in 1971 were limited to his pelvis and tibia, she has 
not considered the Veteran's assertions of back pain since that 
time.  This statement also does not account for the Veteran's 
complaints of back symptoms in July 1970, although it is true 
that these symptoms preceded the motor vehicle accident.  

Additionally, while the examiner appears correct in noting that 
the Veteran did not undergo surgery on his back until 20 years 
after the 1971 motor vehicle accident, this does not necessarily 
mean his disorder did not exist prior to his surgery.  Instead, 
the examiner might consider the Veteran's symptomatology at the 
time of his surgeries in order to determine whether his spine 
disorders were recent or long-standing.  

For these reasons, the Board finds that, the examination report 
is not adequate and additional clarification, if not a new 
examination, is required in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (indicating that VA is obligated to 
provide an adequate examination once it chooses to administer 
one); see also Stegall v. West, 11 Vet. App. 268,271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be returned to 
the VA examiner who conducted the examination 
of the Veteran in May 2010.  A copy of this 
remand must be made available to the examiner 
for review as part of the examination 
process.

For each diagnosis of a disorder to either 
the cervical or thoracolumbar spine, the 
examiner is asked to provide an opinion on 
whether it is at least as likely as not (a 
50 percent probability or higher) that 
the Veteran's disorders had their onset in 
service or are otherwise etiologically 
related to his military service.
 
The examiner must address the lay statements 
of record, including statements submitted by 
the Veteran, or by any other party, asserting 
that his spine disorders began in service and 
have continued since service.  Reference 
should also be made to post-service medical 
records that support or refute the Veteran's 
purported history of chronic back pain since 
service.  All opinions provided must be 
thoroughly explained, and supported by an 
adequate rationale.
 
If any requested opinion cannot be provided 
without resorting to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided.  Such an 
explanation should include what evidence or 
testing would be further required in order to 
provide this opinion.  

A new examination of the Veteran is not 
necessary unless deemed so by the examiner.  
If the examiner who conducted the May 2010 VA 
examination is unavailable, the Veteran 
should be scheduled for a new examination, 
and the new examiner is asked to provide the 
opinions listed above.  

2. Upon completion of the above, readjudicate 
the issue on appeal.  As part of this 
readjudication, the RO should address the 
significant amount of time lost during the 
Veteran's service due to his status as a 
deserter.  Any development deemed necessary 
by the RO to verify his active duty status 
under 38 C.F.R. §§ 3.1(k) and 3.12 should be 
undertaken. 

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

